PER CURIAM.
We accept appellant’s position that his earlier gain time litigation did not concern challenges to forfeited gain time associated with Counts II and III and therefore was not barred by the doctrine of res judicata. Nevertheless, we affirm the trial court’s order that dismissed appellant’s mandamus petition as the record does not demonstrate the appellant exhausted his administrative remedies in connection with such claim. Our af-firmance is without prejudice for appellant to pursue this claim in the proper forum.
GUNTHER and SHAHOOD, JJ., concur.
POLEN, J., dissents without opinion.